 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   ABEL P. REYES,                                      Case No. 1:16-cv-0586-DAD-JLT (PC)
12                      Plaintiff,                       ORDER DIRECTING SERVICE OF
                                                         SUBPOENAS ON UNINCARCERATED
13          v.                                           WITNESSES BY THE UNITED STATES
                                                         MARSHAL
14   M. FLORES, et al.,
                                                         SERVICE WITHIN 7 DAYS
15                      Defendants.
16

17          Plaintiff Abel Reyes is a state prisoner proceeding pro se and in forma pauperis in this

18   civil action pursuant to 42 U.S.C. § 1983. This matter is set for a trial before United States

19   District Judge Dale A. Drozd on December 3, 2019, at 1:00 p.m. in Courtroom 5.

20          Plaintiff has submitted the required fees made payable to eleven witnesses being

21   commanded to appear at the trial. The eleven unincarcerated witnesses are B. Whitfield; G.

22   Andrade; Teresa Macias; Alford; E. Cortez; Michelle Campbell; Dr. Julian Kim; Dr. Antony H.

23   Horan; Dr. Jaber Noor; Dr. Alissa K. Snyder; and Dr. Perkin Hugh. Though plaintiff has specified

24   the witnesses he intends to question for each of the trial days, see Doc. 89, the Court finds that it

25   would be most expeditious to allow defense counsel to coordinate the appearances of the

26   witnesses for the second day of trial and beyond.

27          Accordingly, the Court ORDERS that:

28          1.      The Clerk of the Court is directed to forward the following documents to the
                                                      1
 1   United States Marshal:

 2   a.     Eleven completed and issued subpoenas to be served on the following

 3          individuals and for the following dates:

 4

 5          FOR APPEARANCE ON DECEMBER 3, 2019

 6

 7          B. Whitfield, Licensed Vocational Nurse

 8          California State Prison—Corcoran

 9          4001 King Avenue

10          Corcoran, California 93212

11

12          G. Andrade, Supervising Registered Nurse II

13          California State Prison—Corcoran

14          4001 King Avenue

15          Corcoran, California 93212

16

17          Teresa Macias, Chief Executive Officer

18          California State Prison—Corcoran

19          4001 King Avenue

20          Corcoran, California 93212
21

22          FOR APPEARANCE ON DECEMBER 4, 2019

23

24          Alford, Correctional Officer 2/W

25          California State Prison—Corcoran

26          4001 King Avenue
27          Corcoran, California 93212

28
                                      2
 1   E. Cortez, Correctional Officer 3/W

 2   California State Prison—Corcoran

 3   4001 King Avenue

 4   Corcoran, California 93212

 5

 6   Michelle Campbell, Registered Nurse

 7   Delano Regional Medical Hospital

 8   1401 Garces Highway

 9   Delano, California 93215

10

11   Julian Kim, M.D.

12   California State Prison—Corcoran

13   4001 King Avenue

14   Corcoran, California 93212

15

16   Anthony H. Horan, Urologist Surgeon

17   Delano Regional Medical Hospital

18   1401 Garces Highway

19   Delano, California 93215

20
21   Jaber Noor, M.D.

22   Mercy Hospital

23   2215 Truxtun Avenue

24   Bakersfield, California 93301

25

26   Alissa K. Snyder, M.D.
27   Mercy Hospital

28   2215 Truxtun Avenue
                                3
 1         Bakersfield, California 93301

 2

 3         Perkin Hugh, M.D., Urologist

 4         Twin Cities Community Hospital

 5         110 Las Tables Road

 6         Templeton, California 93465

 7

 8   b.    Eleven completed USM-285 forms;

 9   c.    Money orders submitted by Plaintiff on August 27, 2019, to accompany

10         each respective witness:

11          i. Witness Fees for B. Whitfield, LVN in the Amount of $103.80

12             (26053343256),

13         ii. Witness Fees for G. Andrade, SRN II in the Amount of $103.80

14             (26053343245),

15         iii. Witness Fees for Teresa Macias, CEO in the Amount of $103.80

16             (26053343234),

17         iv. Witness Fees for Alford, Correctional Officer, in the Amount of

18             $103.80 (26053343223),

19         v. Witness Fees for E. Cortez, Correctional Officer, in the Amount of

20             $103.80 (26053343212),
21         vi. Witness Fees for Julian Kim, MD, in the Amount of $103.80

22             (26053343201),

23        vii. Witness Fees for Anthony Horan, Urologist, in the Amount of $130.48

24             (26053343267),

25        viii. Witness Fees for Michelle Campbell, RN, in the Amount of $130.48

26             (26053343278),
27         ix. Witness Fees for Noor Jaber, MD, in the Amount of $166.44

28             (26053343291),
                                      4
 1                       x. Witness Fees for Alissa Snyder, in the Amount of $166.44

 2                          (26053343280),

 3                    xi. Witness Fees for Hugh Perkin, MD, in the Amount of $174.56

 4                          (26053343302);

 5              d.       Twelve copies of this order, one to accompany each subpoena, plus an

 6                       extra copy for the Marshal.

 7        2.    Within seven days from the date of service of this order, the United States Marshal

 8              is directed to serve the subpoenas and money orders in accordance with the

 9              provisions of Rule 45 of the Federal Rules of Civil Procedure.

10        3.    The United States Marshal shall effect personal service and a copy of this order

11              upon the named individuals in the subpoena pursuant to Rule 45 of the Federal

12              Rules of Civil Procedure and 28 U.S.C. § 566(c).

13        4.    Within ten days after personal service is completed, the United States Marshal

14              shall file the return of service, along with the costs subsequently incurred in

15              effective service on the USM-285 form.

16
     IT IS SO ORDERED.
17

18     Dated:   October 16, 2019                           /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                  5
